UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4926



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIAN CHAVEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00002)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell P. Tin, TIN FULTON GREENE & OWEN, P.L.L.C., Charlotte, North
Carolina, for Appellant. Amy E. Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Julian Chavez appeals his conviction and the 180-month

sentence imposed after he pleaded guilty to one count of conspiracy

to possess with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 846 (2000), and one count of

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c) (2000).      On appeal, counsel

filed an Anders* brief, in which he states there are no meritorious

issues for appeal.   In a pro se supplemental brief, Chavez asserts

that his right to a speedy trial was violated and that his guilty

plea was not knowing and voluntary because the district court

failed to properly inform him of the nature of the firearm count.

We affirm.

          Chavez did not move in the district court to withdraw his

guilty plea, therefore we review his challenge to the adequacy of

the Rule 11 hearing for plain error.        See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).   Prior to accepting a

guilty plea, the trial court must ensure the defendant understands

the nature of the charges against him, the mandatory minimum and

maximum sentences, and other various rights, so it is clear that

the defendant is knowingly and voluntarily entering his plea.   The

court must also ensure that there is a factual basis for the plea.

Fed. R. Crim. P. 11(b)(1), (3); United States v. DeFusco, 949 F.2d


     *
      Anders v. California, 386 U.S. 738 (1967).

                               - 2 -
114, 116, 120 (4th Cir. 1991).       Our review of the plea hearing

transcript reveals that the court conducted a thorough Rule 11

colloquy that assured Chavez’s plea was knowing and voluntary.

Because we conclude that Chavez validly entered a plea of guilty,

his speedy trial claim is waived.        18 U.S.C. § 3162(a)(2) (2000)

(“Failure of the defendant to move for dismissal prior to trial or

entry of a plea of guilty or nolo contendere shall constitute a

waiver of the right to dismissal under this section.”); Tollett v.

Henderson, 411 U.S. 258, 267 (1973).

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.             We

therefore   affirm   Chavez’s   conviction   and   sentence.    We   deny

counsel’s motion to withdraw from representation and deny Chavez’s

motion for appointment of new counsel.        This court requires that

counsel inform Chavez, in writing, of the right to petition the

Supreme Court of the United States for further review.         If Chavez

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.         Counsel’s motion must

state that a copy thereof was served on Chavez.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                AFFIRMED


                                 - 3 -